SETTLEMENT AGREEMENT AND MUTUAL RELEASE THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (the “Agreement”) is made as of the 17 day of June, 2008 by and among MARSHALL HOLDINGS INTERNATIONAL, INC., a Nevada corporation formerly known as “Gateway Distributors, Ltd.” (“MHII”) and CAMOFI MASTER LDC and CAMHZN MASTER LDC (collectively, “CAMOFI”). WHEREAS, MHII, CAMOFI, and D. L. Claire Capital, Inc., a Delaware corporation, executed that certain Purchase Agreement dated as of October 31, 2007 (the “Purchase Agreement”) to which reference is hereby made and expressly incorporated herein for all purposes; and WHEREAS, in connection with the Purchase Agreement, there were executed and delivered those certain CAMOFI 12% Secured Promissory Notes due May 1, 2008, Letter Agreement, (Fuselier) Guarantee, MHII’s Guarantee, Mortgage (Nevada), Mortgage (Utah), Security Agreement, Security Interest and Pledge Agreement, Common Stock Purchase Warrant to Purchase 424,936 Shares of Common Stock of Marshall Holdings
